 

 

Case 1:19-cv-00097-JRH-BKE Document 42 Filed 06/16/20 Page 1 of 2

Fr Ee oun
U.S. GISTRIC? Cound
AUGUSTA DIY.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA 20 JUN 16 PH 2:39
AUGUSTA DIVISION

DEON MCKIE, * CLERK TOF GA.
Plaintiff, *
*

Vv. * cv 119-097
*
BRIDGECREST CREDIT COMPANY, *
LLC, a Foreign Limited *
Liability Company d/b/a GO *
FINANCIAL, and SUMMIT *
FINANCIAL CORP, a Foreign *
Corporation, *
*
Defendants. *
ORDER

Before the Court is Plaintiff’s Motion to Dismiss Entry of
Default. (Doc. 41.) On May 13, 2020, the Court noted
discrepancies potentially precluding it from entering a default
judgment against Defendant Summit Financial Corp (“Summit”).
(Doc. 38.) As a response to the May 13, 2020 Order, Plaintiff
moves the Court to dismiss the Clerk’s entry of default against
Defendant Summit because it was filed in error. The Court
construes the motion as Plaintiff seeking to withdraw his motion
for Clerk’s entry of default against Defendant Summit (Doc. 24)
and requesting that the Court vacate the Clerk’s entry of default

against Defendant Summit (Doc. 25).

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 42 Filed 06/16/20 Page 2 of 2

Upon due consideration, Plaintiff's motion is GRANTED. (Doc.
41.) IT IS HEREBY ORDERED that Plaintiff’s motion for Clerk’s
entry of default against Defendant Summit (Doc. 24) is WITHDRAWN
and the corresponding Clerk’s entry of default (Doc. 25) is
VACATED. As a consequence of the foregoing, Plaintiff's motion
for default judgment against Defendant Summit is DENIED AS MOOT.
(DOG. S22)

ORDER ENTERED at Augusta, Georgia, this Sb ay of June,

2020.

 

 

 
